﻿As a Vice-
President at this session, Senegal, through me,
expresses to the President its heartfelt congratulations
on his election to the presidency of the General
Assembly at its fifty-eighth regular session. In that
election, I see a mark of confidence and a tribute to his
wonderful country, Saint Lucia, but also to our entire
sister community, the countries members of the
Caribbean Community. He may therefore be assured of
Senegal's full cooperation in the exercise of his
important duties. Let me also express my sincere
thanks to his predecessor, Mr. Jan Kavan of the Czech
Republic, for the decisive results achieved during his
term of office.
I should like to express my fraternal and friendly
greetings to the Secretary-General, Mr. Kofi Annan,
and to tell him how proud I am of the spirit of
initiative, commitment and resolve that he has
displayed with vigour and determination in his noble
mission in the service of our common aspirations to
peace, universalism and solidarity.
It is precisely in the name of those shared ideals
that my country, Senegal, reaffirms once again its
fervent support for the readmission of the Republic of
China on Taiwan as a full-fledged Member of the
United Nations. By doing that   without calling into
question the participation and the legitimate status of
any other Member of the great United Nations
family   we would do justice to that country's 23
million hard-working and disciplined inhabitants,
deeply attached to the values of peace, freedom and
democracy enshrined in the Charter of the United
Nations.
Two years ago, on 11 September 2001, the world
discovered the new face of international terrorism,
right here and in all its horror. Certainly, other bloody
attacks have taken place, here and elsewhere, before
and since those tragic events; even the United Nations
has not been spared. The attack that cost the life of
Mr. Sergio Vieira de Mello, High Commissioner for
Human Rights, and those of many other United Nations
staff, is a sinister reminder that the terrorist threat is
now global in its targets and pernicious in its means of
action. Indeed, a defender of human rights has been
deprived of the most basic human right: the right
to life.
11

Consequently, a collective, united, coordinated
response is required at all levels. In that spirit, Senegal
took the initiative on 17 October 2001 to call for an
African anti-terrorism summit with a view to
strengthening cooperation in that regard at the
continental level, thus joining its efforts with the
Algiers Convention on the Prevention and Combating
of Terrorism. It is still our conviction that Africa must
not remain the soft underbelly of the system that is
gradually being established to combat international
terrorism in all its forms, in the wake of the armed
conflicts and the humanitarian tragedies that have been
causing bloodshed in the world.
With regard to the situation in Africa, Senegal
salutes the significant progress achieved in the
Democratic Republic of the Congo and in Liberia.
Those two friendly countries, afflicted by so many
years of civil war, seem at last to have embarked on the
path of negotiation and dialogue, an essential condition
for a definitive return to peace. Moreover, Senegal
welcomes the Security Council's decision to send a
peacekeeping force to Liberia in support of the troops
of the Economic Community of West African States
(ECOWAS), including the Senegalese troops already in
place.
In the sisterly Republic of CÙte d'Ivoire, Senegal
welcomes the progress made in the national
reconciliation process on the basis of the Linas-
Marcoussis Agreements, in the hope that the incident
that occurred two days ago will prove to be only a
hitch. I encourage my Ivorian sisters and brothers to
persevere on the path of reconciliation, cooperation and
mutual confidence in order to safeguard that country's
national unity and territorial integrity with the help of
the ECOWAS interposition force under Senegalese
command.
In many respects, sources of concern persist on
the continent, particularly in West Africa, formerly
known for its stability. I am thinking in particular of
those who would call into question democratically
elected regimes. We must say forcefully that the time
must be past for coups d'Ètat in Africa. Everyone must
understand from now on that legitimate power, whose
sole agent remains the people, cannot be acquired,
preserved or transferred except by means of the ballot
box   that is, through the force of law, not the law of
force or that of weapons.
Senegal, for its part, is complying strictly with
the Declaration of Algiers of 1999, which enshrines the
principle of excluding from the proceedings of the
African Union any regime established in violation of
internal constitutional order. Last July, it was on the
basis of that Declaration and thanks to the vigorous
reaction of African countries   including mine   that
constitutional legality was re-established only a few
days after a coup d'Ètat in Sao Tome and Principe. That
example   that precedent   should serve as a lesson
to anyone who might yet be tempted by this practice,
which runs counter to democratic values.
Only 10 days ago in Guinea-Bissau, a
democratically elected President was deposed by a
group of officers. As soon as I was informed of this, I
cited the position of the African Union in calling for
the military to relinquish power. President Kufuor,
Chairman of the Economic Community of West
African States; President Chissano, President of the
African Union; President Obasanjo of Nigeria; and I
immediately took the situation in hand. This led to the
establishment of an entirely civilian Government. From
this rostrum, I should like to make a solemn appeal to
the international community. Guinea-Bissau, a fraternal
country bordering on Senegal, needs immediate
assistance. Only diligent and consistent economic
assistance can create the conditions for a lasting return
to social peace and political and institutional stability
in that country.
As Chairman of the United Nations Committee on
the Exercise of the Inalienable Rights of the Palestinian
People, Senegal remains gravely concerned by the
deadlock in the peace process in the Middle East. Too
much blood has been shed and too much suffering
endured in that land holy to the three great revealed
religions. And yet, one must face the fact that a
peaceful solution is the sole, best guarantee of survival
for all the peoples affected by daily death and anguish.
We must pursue efforts to ensure a return to the
negotiating table on the basis of the relevant
resolutions of the Security Council, the principle of
land for peace and the parameters established in the
road map so that, at last, this long nightmare can yield
to the oft-aborted dream of peoples who cherish peace
and freedom.
However, if the words attributed to one Israeli
authority are well founded, my country would warn
against any attack on the physical integrity of President
Yasser Arafat and against any decision of expulsion.
12

Any such act would have incalculable consequences.
Senegal rejects and condemns violence in all its forms,
regardless of who the victims and perpetrators may be
or the reasons invoked, and reiterates its unfailing
support for the establishment of an independent and
sovereign Palestinian State within secure and
internationally recognized borders, just as we have
always recognized Israel's right to exist in the same
conditions. I have the feeling, however, that if we
confine ourselves to issuing statements without making
any real effort to find a concrete solution, the tragedy
that is unfolding before our eyes in cycles of violence
will last a very long time.
The Israeli and Palestinian authorities have asked
me, without my seeking it, to help them to settle this
conflict, which is beginning to look like the Thirty
Years War or even the Hundred Years War. Those
authorities may recall simply that Senegal has resolved
for itself one of the greatest contradictions of our time:
the coexistence in one land of Muslims and Christians,
who live in a ratio of 95 per cent to 5 per cent in our
country. Christians, far from suffering from any
discrimination, are fully integrated into national life, to
the extent that a Christian has been the President of our
Republic for 20 years and supported by Muslims. That
is why I myself have turned to great thinkers and
theoreticians on the issue of conflict to see if their
words might be useful to us.
A compatriot of Jacques Chirac, Mr. Gaston
Boutoul, invented the science of war and, more
generally, of conflict known as polemology, the
objective of which is to understand, through scientific
analysis, the motivations and mechanisms of war and
conflict. A sociological approach includes individual
psychology, collective and social psychology,
economics and the environment. I should like to
subscribe to this approach and, in the light of the
Israeli-Palestinian conflict, to make a modest
contribution.
It seems to me that there are two possible
approaches to the conflict: that of the aggressor
aggressed' theory and that of the occupier occupied'
theory. If we seek to identify who is in one category
and who is in the other, we find ourselves in a complete
impasse. Unfortunately, that is what each of the parties
is doing. In the first scenario, Israelis and Palestinians
each claim to be the aggressed and accuse each other of
being the aggressor. In the second, while Israel is
undeniably the occupier, it justifies this state of affairs
by pointing to the so-called aggression of Palestinians.
Hence, we return to the first theory and set in motion
an endless cycle.
Let us not play this game, which is one of
massacre for the parties to the conflict and of hide-and-
seek on our side, where political and diplomatic
interests cloud the search for an equitable solution.
The aim of my proposal is to move beyond the
subjective approaches of the two parties by introducing
external action, specifically on the part of the
international community. Instead of pursuing the
course of mutual accusation   which, it may be noted,
leads nowhere because each party is subjective   I
would simply propose that we eliminate the two
problems by merging them into a single, unique
problem. The dispatch of international forces to secure
uncontested borders and the placing on stand-by'
status of the parts of the territory on which there is no
consensus would eliminate de facto the two approaches
of occupier occupied' and aggressor aggressed'. I
believe that this approach is all the more feasible and
realistic in that Israel has declared itself prepared to
return all the occupied territories   90 per cent of
them first and then negotiating a border correction to
compensate for the other 10 per cent. That would allow
us to abandon the two theories, which can only
eternally pit the two parties against each other and
divide the international community.
The greatest war of all time, that of 1939-1945,
pitted French against German. Today, they no longer
agonize over the question of who was the aggressor
and who the aggressed, or of who was the occupier and
who the occupied. All such issues have today been
confined to history. All the parties have decided to join
efforts in a cooperative project: the European Union. I
would ask, therefore: Can we not dream of a post-war
period in which Israel and Palestine can embark on real
cooperation to the benefit of their two peoples?
As Members know, the Fifth Ministerial
Conference of the World Trade Organization ended in
acknowledged failure just a few days ago in Cancun.
Beyond that specific event, we need to reflect more in
depth on the international trading system. There is
something paradoxical in this system based on a liberal
philosophy, but in which the rich countries spend over
$1 billion a day in various subsidies for their own
agricultural sectors. This ruinous practice leads to the
freefall of the prices of our peasants' agricultural
13

commodities and threatens millions of jobs and the
lives of over 2 billion human beings.
The hypothetical mechanism of limiting the
perverse effects of subsidies can in no way be a
credible solution to the enormous damage done to the
developing countries. I believe that the time has come
radically to rethink the mechanisms of international
trade in order to break away from this implacable logic
of injustice and inequity. In that context, I have taken
the initiative of proposing to convene, every two years
in Senegal, an agricultural Davos' an agricultural
Dakar, rather  to encourage thinking on a credible
alternative to the current system.
It is indeed in no one's interest for the present
imbalances to persist, because they promote poverty,
favour unemployment and destitution, and fuel the
feelings of exclusion and despair that lead to
extremism of all types. Once again, for us it is a
question of calling not for assistance, but for
the implementation of a minimum level of fairness in
trade   free trade, but fair trade.
The challenges of globalization and
interdependence that it entails forces us to devise new
approaches that go beyond the obsolete assistance
policies to create the conditions for a new kind of
partnership, which alone is capable of breaking the
vicious cycle of poverty. Senegal reiterates its
commitment to implementing the 2001-2010 Brussels
Programme of Action for the Least Developed
Countries and renews its support for the Office of the
High Representative for the Least Developed
Countries, whose activities deserve to be strengthened
by the donor community in the framework of a trust
fund established for that purpose.
The vision put forward by the New Partnership
for Africa's Development (NEPAD) is also relevant to
the new kind of partnership just mentioned. For two
years now, our continent has been carrying out a quiet
revolution to firmly take its destiny in its own hands
against the background of key factors such as peace,
stability, good governance in the public and private
sectors and regional cooperation. Specific plans have
been developed and are available to all our partners.
We have been learning as we go along, by
creating a gas pipeline in West Africa, for example,
which will supply along 600 kilometres 3,640,000
cubic metres of gas starting from Nigeria to Benin,
Ghana and Togo. The electricity grids in southern
African that brings together the national electricity
companies of 12 countries of the Southern African
Development Community (SADC) is another example
of Africa's will to pool our resources. Today NEPAD
has designated 14,000 kilometres of roads and just as
many kilometres of railways to be laid, and this is one
of our top priorities. In the area of new information and
communications technology, fibre optics now link
Europe and the United States to Dakar, Pretoria and
Kuala Lumpur, with connections extending inside the
continent. Those specific examples fully show our
determination to make NEPAD a reality rather than a
good intention or unrealistic plan.
On a continent where everything still needs to be
built, it is not a matter of the need to identify
opportunities but rather to seize them. On the whole,
we are committed to creating an environment in which
there will be a clear interest in investment and secure
business operations. On a different order, the African
Peer Review Mechanism has been launched, and
colleagues before me have already spoken about it.
Together with our partners, we are ready to fulfil
the goals of NEPAD. In a few days, some African
heads of State will be in Tokyo to establish cooperative
ties between Japan and Africa through the Tokyo
International Conference on African Development.
In a report on the state of the international
community, the Secretary-General made an analysis
that sounded alarm bells: the world does not seem to be
sharing much anymore. The collective security
machinery established by the Charter is already
threatened. The United Nations system inherited from
the Second World War no longer sufficiently meets the
challenges of the twenty-first century. He therefore
calls for the implementation of reform, as spelled out
in the Millennium Declaration.
Let us explore together the guidelines that were
established by the Secretary-General. Let us make way
for a culture of peace and dialogue among civilizations,
which bears the fertile seeds for consensus,
understanding and peaceful coexistence. Let us resist
the temptation of isolationism and rule of force, for as
Jean-Jacques Rousseau rightly said in The Social
Contract': The strongest is never strong enough to be
always the master, unless he transforms strength into
law, and obedience into duty.' Let us ensure that,
however diverse we may be, the universal values of
14

peace, freedom, democracy and respect for human
rights will always be safeguarded.
I take this occasion to voice my support for the
position expressed by President Bush against the
heinous sex trade and other forms of slavery. Instead of
vague, futile statements of intention, let us all agree to
a realistic platform and guarantee that specific
measures are taken. In that regard, we can justly raise
questions on the follow-up to commitments undertaken
at the Monterrey International Conference on
Financing for Development.
Concerning all these issues vital to humanity's
survival, the United Nations must, in accordance with
the Charter, ensure that its mission remain clearly in
sight, a mission that is a focal point at which our
efforts towards humanity's common goals are
harmonized.
I strongly believe that this need corresponds to
the legitimate aspirations of all the peoples whom we
represent here.




